 In the Matter of SUN SHIPBUILDING AND DRY DOCK COMPANYandPATTERN MAKERS' LEAGUE OF NORTH AMERICACase No. R-865.Decided August 7, 1939'Shipbuilding and Repairing Industry-InvestigationofRepresentatives:con-troversy concerning representation of employees: employer refusesto,recognizepetitioning union ; rival organizations ; prior consent election, no bar to ; con-tract, no barto-Unit Appropriate for Collective Bargaining:controversy as tocraft or plant-wide ; doubt as to desires of craft with regard to representation ;election todetermine-Election OrderedMr. Geoffrey J. Cwnniff,for the Board.Mr. Layton M. Schoch,of Philadelphia, Pa., for the Company.Mr. J. H. Ward HinksonandMr.Walter M. Appleby,both ofChester,' Pa., for the S. S. E. A.Mr. Ernest Umpleby,of Schenectady, N. Y., for the P. M. L.Mr. James A. Huddy,of Philadelphia, Pa., for the P. M. A.Mr. Philip H. Van Gelder,of Camden, N. J., for the Industrial.Mr. Seymour Simon,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 23, 1937, Pattern Makers' Association of Philadel-phia and Vicinity, herein called the P. M. A., filed with the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania), apetitionallegingthat a question affecting commerce had arisen con-cerningthe representation of employees of Sun Shipbuilding andDry Dock Company, Chester, Pennsylvania, herein called the Com-pany, and requestingan investigationand certification of represent-atives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 11, 1938, the Na-tional Labor Relations Board, herein called the Board, acting pursu-ant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the Regional14 N. L.R. B., No. 23.292 SUN SHIPBUILDING AND DRY DOCK COMPANY-293.Director to conduct it and to provide for an appropriate hearing upondue notice.On June 7, 1938, the Regional Director issued a notice of hearing,ccopies of which were duly served upon the Company, upon the Pat-ternMakers' League of North America, herein called the P. M. L.,upon the Sun Ship Employees' Association, Inc., herein called theS. S. E. A., and upon the Industrial Union of Marine and Ship Build-ingWorkers of America, herein called the Industrial, the latter twobeing labor organizations claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on June 23 and 24, 1938, at Chester, Pennsylvania, before Law-rence J. Kosters, the Trial Examiner duly designated by the Board.A motion of the Industrial to intervene in order to protect the inter-ests of its members who were employees of the Company was allowedby the Trial Examiner. The Board, the Company, the P. M. A., theP.M. L., the S. S. E. A., and the Industrial were represented by-counsel or officers and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe ,course of the hearing the Trial- Examiner made several rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby.affirmed.On August 23, 1938, and on July 18, 1939, after.due notice to all'parties, oral argument was had before the Board in Washington,,D. -C.The-S. S. E. A., the P. M. A., and the Industrial were represented bycounsel or by their officers and participated in.' the oral arguments.The S. S. E. A. and the Industrial filed briefs which have been con-sidered by the Board. 'In its brief,' the Industrial included a motionfor dismissal of the petition.The motion-is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Sun Shipbuilding and Dry Dock Company is a Pennsylvania-corporation with its principal place of business in the city of Chester,Pennsylvania, and is engaged in the construction and repair of ships,engines and parts, and refinery equipment. The raw materials used-by the Company consist principally of steel, iron, brass, lumber,paints, and oils.The, Company obtains approximately 10 per cent ofits raw materials from outside Pennsylvania.-The finished products of. the Company during 1937, consisting prin-ccipally of ships, were valued at $10,000,000.Approximately 75 per 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent of the ships go to States other than Pennsylvania and to foreigncountries.The Company employs approximately 4,100 persons.II.THE ORGANIZATIONS INVOLVEDPattern Makers' Association of Philadelphia and Vicinity, a labororganization, is a branch of the Pattern Makers' League of NorthAmerica, which consists of pattern makers' associations throughoutthe United States.The League, in turn, is affiliated with the AmericanFederation of Labor.Only journeymen pattern makers and appren-tices who have qualified and served an apprenticeship of pattern mak-ing for 1 year are eligible for membership in the Association.The Sun Ship Employees' Association, Inc., is an unaffiliated labororganization, admitting to its membership all hourly paid employeesof the Company except guards, draftsmen, and foremen.Industrial Union of Marine and Shipbuilding Workers of Americais a labor organization affiliated with the Committee for IndustrialOrganization, admitting to its membership all employees of the Com-pany paid on an hourly basis.except guards, watchmen, draftsmen,office clerks, and certain supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONOn March 19, 1937, there was held under the direction of the Re-,gional Director for the Fourth Region a consent election, in which theS. S. E. A. and the Industrial participated, among the hourly andpiece-work employees of the Company, excluding draftsmen andguards.On March 22,1937, the Regional Director by letter informedthe parties that out of the 3,853 ballots cast in the consent election,2,398 had been cast for the S. S. E. A. and 1,412 for the Industrial.Shortly thereafter the Company and the S. S. E. A. entered into nego-tiations and reached an oral understanding with respect to wages andother conditions of employment applicable to all hourly workers, in-cluding pattern makers.The parties thereafter agreed from time totime upon changes in the terms of the understanding and the Com-pany posted signed bulletins setting forth the changes.On November22, 1931, the P. M. A. stated in a letter to the Company that it repre-sented a majority of the employees in the pattern department and thatit desired to discuss matters concerning conditions of employment inthat department.On the following day the P. M. A. filed its peti-tion with the Board.Thereafter, the S. S. E. A. informed the Com-pany that 75 per cent or more of the employees in the pattern shophad signed cards stating that they wished to be represented by theS. S. E. A.On December 31, 1937, the Company and the S. S. E. A. SUN SHIPBUILDING AND DRY DOCK COMPANY295entered into a written contract with the Company in which theS. S. E. A. was recognized as exclusive representative of all workers ofthe Company employed upon an hourly or piece-work basis and whichcontained numerous provisions concerning wages, hours, and otherconditions of employment.The agreement provided that it should beoperative for a term of 1 year, and should thereafter remain in forceand effect until terminated by either party giving to the other 60 days'written notice of an intention to terminate.On January 3, 1938, the P. Al. L. sent a letter to the Company,stating that it represented a majority of the pattern makers employedby the Company and asking the Company to bargain with it as suchrepresentative.At the hearing, the Company's representative statedthat the Company refused to bargain with the P. M. A. followingthe letter of. January 3 because of the consent election held on March19, 1937, and the written agreement of December 31, 1937, with theS. S. E. A.Under the circumstances and in view of the position, hereinafter.stated, taken by the S. S. E. A. of not objecting to an election among,the pattern makers, neither the consent election nor the aforesaidagreement constitute any bar to any investigation or certification ofrepresentatives by the Board at this time.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which, hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe P. M. A. claims that the pattern makers and pattern makers'apprentices constitute an appropriate bargaining unit.It would ex-clude from such unit the handy men, timekeepers, helpers, and car-penters employed in the pattern shop. In connection with its claim,the P. M. A. points out that it is a long established labor organizationadmitting to its membership only the employees of the Companywhich it claims constitute an appropriate unit. It states, moreover,that the pattern makers and apprentices constitute a special, skilledgroup with interests differing from' those of other employees of theCompany.190935-40-vol. 14-20 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe S. S. E. A. and the Industrial claimed at the hearing that thepattern makers and pattern makers' apprentices should not be estab-lished as a separate bargaining unit, but should be grouped togetherwith the other employees as regards collective bargaining.Theystated that there is no past bargaining history in the plant whichwould indicate the appropriateness of separate bargaining for thegroup covered by the claim of the P. M. A. The reccrd shows asregards bargaining history at the plant that from about 1919 to 1925or 1929 the Company dealt with a committee composed of variousgroups affiliated with the A. F. of L. relative to grievances, but it isnot clear as to whether the pattern makers were represented uponthe committee.The record also shows that a considerable numberof pattern makers participated in the consent election of March 19,1937.The Industrial and the S. S. E. A. also contended that theinterests of the pattern makers are allied with those of the otheremployees of the Company and that they may be effectively bargainedfor together with the other employees.The P. M. A. submitted in evidence at the hearing membershipcards, signed by 24 of the approximately 29 employees within theunit which it claimed as appropriate.Many of thesecards weresigned in the spring of 1937 or prior thereto.The S. S. E. A. intro-duced in evidence membership cards signed by a majority of the pat-tern makers in November and December 1937 and a petition desig-nating the S. S. E. A. as bargaining representative, signed by amajority of the pattern makers a few days before the hearing.Alarge number of pattern makers testified at the hearing that theydesired to be represented by the S. S. E. A. The testimony of anumber of them indicated, however, that they considered themselvesas still retaining their membership in the P. M. A.The Industrialsubmitted no evidence and made no claim as. to membership amongthe pattern makers.Under the circumstances, we conclude thatdoubt exists as to the desires of the pattern makers with regard torepresentation for the purposes of collective bargaining.At the oral argument held before the Board on July 18, 1.937,J.H. Hinkson, representing the S. S. E. A., stated that the S. S. E. A.had no objection to an election among the pattern makers to deter-mine their desires with respect to representation and to the estab-lishment of a separate unit if a majority of the pattern makers indi-cated at an election that such was their desire.We have indicatedabove that the S. S. E. A. receiveda largemajority of the votes castat the election held on March 19, 1937, among the hourly and piece-work employees.The Industrial adhered at the oral argument toits position that a separate unit should not be established irrespectiveof the desires of the craft group. It concedes, however, that it has SUN SHIPBUILDING AND DRY DOCK COMPANY297no membership among the pattern makers and, iii its brief,. claimeda membership of only 300 or 400 of the approximately 4,000 personsemployed by the Company in its other crafts and departments.Under all the circumstances, we find that weight should not be givenin this proceeding to the contentions of the Industrial with regardto the bargaining unit.We conclude that an election should be held among the patternmakers and pattern makers' apprentices of the Company to determinewhether they desire to be represented by the P. M. A. or theS. S. E. A.Upon the results of this election will depend in part thedetermination of the appropriate unit for the purposes of collectivebargaining.If a majority of such employees choose the P. M. A.,then the pattern makers and pattern makers' apprentices will consti-tute a single bargaining unit; if they choose the S. S. E. A. they willhave indicated that they do not desire such a unit.However, inview of the absence of a petition by the S. S. E. A. requesting a cer-tification of representatives in the unit it here claims to be appro-priate and the want of a question concerning the representation ofemployees other than- the pattern makers. and pattern makers", ap-prentices, it will not be necessary, if a majority of the pattern makersand pattern makers' apprentices choose the S. S. E. A., to determinethat any unit is appropriate or whether the S. S. E. A. has beendesignated by a majority of the employees in a unit?Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusION Or LAWAquestionaffectingcommerce hasarisen concerning the repre-sentation of employees of Sun Shipbuilding and Dry Dock Com-pany, Chester, Pennsylvania, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by theBoard to ascertain representatives for collective bargaining withSun Shipbuilding and Dry Dock Company, Chester, Pennsyl-01SeeMatter of Reading Transportation CompanyandAmalgamated Associationof Street,Electric Railway, and MotorCoachEmployeesof America,10 N. L.R. B. 15. .298DECISIONS OF NATIONAL LABOR RELATIONS BOARDvania, an election by secret ballot be conducted within fifteen (15)days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National LaborRelations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all the pattern makers and pattern makers' apprentices em-ployed by the Company during the pay-roll period next precedingthe date of this Direction, to determine whether they desire to berepresented by Pattern Makers' Association of Philadelphia andVicinity or by Sun Ship Employees' Association, Inc., for purposesof collective bargaining.0MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.